DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-10 and 14 were previously objected to. Applicant has successfully addressed the issues of claims 9-10 and some of the issues of claim 14 in the amendments filed on 11/09/2022. Accordingly, some of the objections to the claims have been withdrawn. However, objections to claim 14 still stand.
Claim 14, a mounted state, a locking position, a release position, a receptacle region, a locking signal, a signal-processing unit, and a locking status display in lines 4-9 should be the mounted state, the locking position, the release position, the receptacle region, the locking signal, the signal-processing unit, and the locking status display.
Claim Rejections - 35 USC § 112
Claims 1-7, 9-12, and 14 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendments filed on 11/09/2022. Accordingly, the rejection to the claims has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,  9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160258188 to Vandewall et al. (Vandewall).
Regarding claim 1, Vandewall discloses:
A lock-monitoring device (100) for a galley module (fig 1) of an aircraft (fig 6), comprising: a multiplicity of locking elements (310a/b); a multiplicity of sensors (326a/b); and a signal-processing unit (340, see paragraph 0051); wherein the locking elements are configured to be moved, in a mounted state, from a release position (fig 2B) into a locking position (fig 2A); and wherein the locking elements are configured to secure, in the locking position, at least one galley insert in a receptacle region and to release the galley insert in the release position (fig 1 and 2a-b), wherein galley insert is selected from a group consisting of aircraft trolleys and standard units (126a-d); wherein the sensors are configured to sense at least the locking positions of the locking elements and to transmit a locking signal to the signal-processing unit (see paragraph 0047 and 0051); and wherein the signal-processing unit is configured to generate a lock status display on the basis of the locking signals (see paragraphs 0046-0047 and 0049, light 320a/b and 328), wherein the lock status display is configured to indicate where one of the multiplicity of locking elements is not correctly locked (see paragraphs 0049-0051, each locking element can independently control and send signals to display 328, as well as each individual light 320a/b being independent from each other). Note: Vandewall teaches in paragraph 0058 the use of multiple embodiments in any combination as was applied in claim 1.
Regarding claim 2, Vandewall discloses:
The lock-monitoring device according to claim 1, further comprising a display apparatus (224) configured to display the lock status display (opening configured to display lock status).
Regarding claim 3, Vandewall discloses:
The lock-monitoring device according to claim 1, wherein at least some of the locking elements are embodied with a drive (312a/b) configured to move the locking elements at least from the release position into the locking position.
Regarding claim 4, Vandewall discloses:
The lock-monitoring device according to claim 3, wherein the drive is configured to be integrated into a horizontal or vertical partition or subdivision of a galley structure (see fig 3).
Regarding claim 5, Vandewall discloses:
The lock-monitoring device according to claim 3, wherein the drive (334a/b) is equipped with an encoder (336a/b and 337a/b) configured to sense the movement of the drive (see paragraph 0051); wherein the encoder is configured to transmit a movement signal as a locking signal to the signal-processing unit (paragraph 0051); and wherein the signal-processing unit is configured to derive the locking position of the locking element from the sensing by the encoder (see paragraph 0051).
Regarding claim 6, Vandewall discloses:
The lock-monitoring device according to claim 1, wherein the locking elements are configured as pivotable locking levers (312a/b of locking element is pivotable, see paragraph 0035); and wherein the sensors each is configured to sense a relative position of the locking lever with respect to a base (see paragraph 0013).
Regarding claim 7, Vandewall discloses:
The lock-monitoring device according to claim 1, wherein the sensors are embodied as a sensor selected from the group consisting of Hall sensors, limit switches (326a/b), stop switches and capacitive sensors.
Regarding claim 9, Vandewall discloses:
A galley module (fig 1) for an aircraft (fig 6), comprising: a supporting structure (frame of walls seen in fig 1, 322a/b); and the lock-monitoring device according to claim 1; wherein the supporting structure has a multiplicity of receptacle regions (fig 1) for receiving the at least one galley insert selected from the group consisting of aircraft trolleys and standard units (see fig 1); wherein the locking elements are movably attached to the supporting structure (see fig 1 and 3).
Regarding claim 10, Vandewall discloses:
The galley module according to claim 9, wherein the sensors and the signal- processing unit are configured to sense a lock state continuously (see fig 3).
Regarding claim 12, Vandewall discloses:
The galley module according to claim 9, further comprising a flight attendant monitor (328); and wherein the lock status display is configured to be displayed on an additional separate monitor (328; lock status display is displayed locally and on 328, see paragraph 0049).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160258188 to Vandewall et al. (Vandewall) in view of US 20160257407 to Vandewall et al. (Vandewall 2).
Regarding claim 11, although Vandewall doesn’t explicitly disclose:
The galley module according to claim 9, wherein at least some of the receptacle regions have a receptacle depth so that two or more aircraft trolleys can be accommodated one behind the other; and wherein intermediate bolts are additionally provided for securing one of the two or more aircraft trolley which is located in a deeper region; the galley module further comprises sensors configured to sense a state of the intermediate bolts. 

Vandewall 2 teaches that it is well known in the art for at least some of the receptacle regions have a receptacle depth so that two or more aircraft trolleys can be accommodated one behind the other (see paragraph 0002 and fig 2); and wherein intermediate bolts (206a) are additionally provided for securing an aircraft trolley which is located in the deeper region (fig 2); It would have been obvious for a person of ordinary skill in the art before the effective filing date of the current invention to combine the teachings of Vandewall 2 into Vandewall at least because doing so provides more storage room to allow for more galley carts to be stored on an aircraft. 

Although Vandewall 2 doesn’t explicitly disclose: 
the galley module further comprises sensors configured to sense a state of the intermediate bolts. 
Vandewall teaches that it is well known in the art for sensors (326a/b) configured to sense a state of intermediate bolts (310a/b). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the current invention to combine these teachings at least because doing so provides added security by monitoring the state of a latch or bolt electronically to prevent undesired accidents.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160258188 to Vandewall et al. (Vandewall).
Regarding claim 13, although Vandewall doesn’t explicitly disclose the method  for monitoring a lock state for a galley module of an aircraft, Vandewall teaches the structure necessary for such method as rejected in claim 1 above. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the current invention to use the lock monitoring device of Vandewall in the method of claim 13.
Regarding claim 14, although Vandewall doesn’t explicitly disclose a computer-readable medium on which a program element for controlling an apparatus according to claim 1 is stored, which, when executed by a processor unit, is configured to execute a method, Vandewall discloses a high-level system 1120 such as  electrical system 1126 (see paragraph 0056). It is known in the art that aircraft electrical systems contain computer-readable mediums on which a program element for controlling an apparatus is stored and executed by a processor unit. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention for the electrical system to contain the elements described in claim 14, as well as to execute the method of claim 14 which Vandewall discloses (see rejection of claim 13 above).
Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that “Lights 320a, 320b… are configured to indicate the locking status of only the associated integrated locks 312a, 312b, respectively and do not constitute either the recited signal processing unit or the lock status display recited in claim 1”, examiner respectfully disagrees. Lights 320a/b constitute as lock status displays as they display the lock status based on whether the light is turned on or not. Lights 320a/b are not relied on to teach a signal-processing unit, but rather, 340 which is described in paragraph 0051 as “340 receives wireless signals from each of the integrated locks 322a and 322b”, thus making it a signal-processing unit.
Regarding Applicant’s argument that “the main indicators 328, 340 of Vandewall also do not, and cannot, disclose “wherein the lock status display is configured to indicate where one the multiplicity of locking elements is not correctly locked” because it does not, and cannot, indicate which of the integrated locks 312a, 312b is unlocked”, examiner respectfully disagrees. The lock status display being 320a/b and 328 have different responses to when one of the locking elements is not correctly locked. If the lock corresponding to light 320a is locked but the lock corresponding to 320b is not correctly locked, then 320b and 328 both indicate that the lock is not correctly locked. Additionally, it is noted that the claims do not require for the lock status display to identify which locking element is not correctly locked, but rather just to “indicate where one of the multiplicity of locking elements is not correctly locked”. Vandewall both indicates that a locking element is not correctly locked and that indicates which locking element it is via the specific visual indicators 320a/b.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675